SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrantx Filed by a party other than the registranto Check the appropriate box: o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) o Preliminary proxy statement x Definitive proxy statement o Definitive additional materials o Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12 REGIONAL BANKSHARES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of filing fee (Check the appropriate box): o No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: $333.56 (2) Form, Schedule or Registration Statement no.: Schedule 13E-3 (3) Filing Party: Regional Bankshares, Inc. (4) Date Filed: July 24, 2007 REGIONAL BANKSHARES, INC. 206 South Fifth Street Hartsville, South Carolina 29550 (843)383-0570 October 15,2007 Dear Shareholder: You are cordially invited to attend a special meeting of shareholders, which will be held at 3:00 p.m. onNovember 8,2007, at our Operations Center located at 125 Westfield Street, Hartsville, South Carolina 29550.I hope that you will be able to attend the meeting, and I look forward to seeing you. At the meeting, shareholders will vote on an Agreement and Plan of Reorganization (the “Plan”).The Plan provides for the merger of a newly created “shell” corporation, Regional Interim Corporation, with and into Regional Bankshares, Inc. (“Regional”), with Regional surviving the merger (the “Reorganization”).Under the terms of the Plan, any shareholder who is the record holder of 126 or fewer shares of Regional common stock will receive $14.50 in cash in exchange for each share of common stock that he or she owns and any shareholder who is the record holder of more than 126 shares but fewer than 631 shares of Regional common stock will receive one share of our newly created class of Series A Preferred Stock for each share of common stock that he or she owns.All other shares of Regional common stock will remain outstanding and be unaffected by the Reorganization.A copy of the Plan is attached as AppendixA to the enclosed proxy statement. Dissenters’ rights are available to all shareholders, and shareholders who exercise those rights properly as described in the enclosed proxy statement will be entitled to receive cash for their shares.Unless they properly exercise dissenters’ rights, shareholders receiving Series A Preferred Stock will not receive cash in exchange for their shares—only shares of SeriesA Preferred Stock will be issued to such shareholders.Similarly, shareholders receiving cash in exchange for their shares will not receive shares of SeriesA Preferred Stock. Although the Series A Preferred Stock has limited voting rights, it has dividend and liquidation rights and preferences generally equal to or in excess of similar rights and preferences of our common stock and will participate equally with the common stock on a sale or change in control of our company.All of these features are described in detail in AppendixB to the enclosed proxy statement. The primary effect of the Reorganization will be to reduce our total number of record holders of common stock to below 300.As a result, we will terminate the registration of our common stock under federal securities laws, which will allow us to realize significant cost savings resulting from the termination of our reporting obligations under the Securities Exchange Act of 1934 (the “Securities Exchange Act”). Our principal reasons for effecting the Reorganization are the estimated direct and indirect cost savings of approximately $75,000 per year, plus an additional $75,000 in annual costs relating to compliance with Section 404 of the Sarbanes-Oxley Act beginning in 2007, that we expect to experience as a result of the deregistration of our common stock under the Securities Exchange Act.Although our shareholders will lose the benefits of holding registered stock, such as a reduction in the amount of publicly available information about our company and the elimination of certain corporate governance safeguards resulting from the Sarbanes-Oxley Act, we believe these benefits are outweighed by the costs relating to the registration of our common stock.These costs and benefits are described in more detail in the enclosed proxy statement. We plan to effect the Reorganization by filing articles of merger with the South Carolina Secretary of State as soon as possible after we obtain shareholder approval of the Plan.The articles of merger will specify an effective date that is either the same as or shortly after the filing date.The effective date specified in the articles of merger will also serve as the record date for determining the ownership of shares for purposes of the Reorganization. The board of directors has establishedSeptember 28,2007 as the record date for determining shareholders who are entitled to notice of the special meeting and to vote on the matters presented at the meeting.Whether or not you plan to attend the special meeting, please complete, sign and date the proxy card and return it in the envelope provided in time for it to be received by November 7, 2007.If you attend the meeting, you may vote in person, even if you have previously returned your proxy card. The board of directors has determined that the Reorganization is fair to our unaffiliated shareholders and has voted in favor of the approval of the Plan.On behalf of the board of directors, I urge you to vote FOR approval of the Plan. Sincerely, /s/ Curtis A. Tyner, Sr. President and Chief Executive Officer REGIONAL BANKSHARES, INC. 206 South Fifth Street Hartsville, South Carolina 29550 (843)383-0570 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 8, 2007 A special meeting of shareholders of Regional Bankshares, Inc. will be held at 3:00 p.m. onNovember 8,2007, at our Operations Center located at 125 Westfield Street, Hartsville, South Carolina 29550, for the following purposes: (1) To vote on an Agreement and Plan of Reorganization (the “Plan”) providing for the merger of Regional Interim Corporation with and into Regional Bankshares, Inc. (“Regional”), with Regional surviving the merger, and (a)the holders of 126 or fewer shares of Regional common stock receiving $14.50 in cash in exchange for each of their shares of such stock; (b)holders of more than 126 shares but fewer than 631 shares of Regional common stock receiving one share of Series A Preferred Stock in exchange for each of their shares of Regional common stock; and (c)holders of 631 or more shares of Regional common stock retaining their shares.The Plan is attached as AppendixA to the enclosed proxy statement; and (2) To transact any other business as may properly come before the meeting or any adjournment of the meeting. The board of directors recommends that you vote FOR the above proposal. Statutory dissenters’ rights will be available for this transaction.If our shareholders approve the Plan, shareholders who elect to dissent from the Plan are entitled to receive the “fair value” of their shares of common stock if they comply with the provisions of Section 33-13 of the South Carolina Business Corporation Act (the “South Carolina Code”).We have attached a copy of Section 33-13 as AppendixC to the enclosed proxy statement. The board of directors has set the close of business on September 28, 2007 as the record date for determining the shareholders who are entitled to notice of, and to vote at, the meeting or any adjournment of the meeting. We hope that you will be able to attend the meeting.We ask, however, whether or not you plan to attend the meeting, that you mark, date, sign, and return the enclosed proxy card as soon as possible.Promptly returning your proxy card will help ensure the greatest number of shareholders are present whether in person or by proxy. If you attend the meeting in person, you may revoke your proxy at the meeting and vote your shares in person.You may revoke your proxy at any time before the proxy is exercised. By Order of the Board of Directors, /s/ Curtis A. Tyner, Sr. President and Chief Executive Officer October 15, 2007 REGIONAL BANKSHARES, INC. 206 South Fifth Street Hartsville, South Carolina 29550 (843)383-0570 PROXY STATEMENT For the Special Meeting of Shareholders To Be Held on November 8, 2007 The board of directors of Regional Bankshares, Inc. (“Regional” or the “Company”) is furnishing this proxy statement in connection with its solicitation of proxies for use at a special meeting of shareholders.At the meeting, shareholders will be asked to vote on an Agreement and Plan of Reorganization (the “Plan”).The Plan provides for the merger of Regional Interim Corporation (“Interim”) with and into Regional, with Regional surviving the merger (the “Reorganization”).Under the terms of the Plan, holders of 126 or fewer shares of Regional common stock will receive $14.50 in cash in exchange for each of their shares of such stock (the “Cash-out Price”) and holders of more than 126 shares but fewer than 631 shares will receive one share of the newly created class of Series A Preferred Stock for each of their shares of Regional common stock.All other shares of Regional common stock will remain outstanding and be unaffected by the Reorganization.Because Securities and Exchange Commission (“SEC”) rules classify the Reorganization as a “Rule 13e-3 transaction,” we will sometimes use that term in referring to this transaction. The Reorganization is designed to reduce our number of common shareholders of record to below 300, which will allow us to terminate the registration of our common stock under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”).The board has determined that it is in the best interests of Regional and its shareholders to effect the Reorganization because Regional will realize significant cost savings as a result of the termination of its reporting obligations under the Securities Exchange Act.The board believes these cost savings and the other benefits of deregistration described in this proxy statement outweigh the loss of the benefits of registration to our shareholders, such as a reduction in publicly available information about the Company and the elimination of certain corporate governance safeguards resulting from the Sarbanes-Oxley Act. We plan to effect the Reorganization by filing articles of merger with the South Carolina Secretary of State as soon as possible after we obtain shareholder approval of the Plan.The articles of merger will specify an effective date that is either the same as or shortly after the filing date.We will refer to this effective date as the “effective date of the Reorganization.”The type of consideration (cash, SeriesA Preferred Stock or retention of your common stock) that you receive in exchange for your shares of Regional common stock in the Reorganization will depend on the number of shares of Regional common stock you hold of record on the effective date of the Reorganization. Dissenters’ rights are available to all shareholders, and shareholders who exercise those rights as described on page58 and in AppendixC will be entitled to receive cash for their shares.Unless they properly exercise dissenters’ rights, shareholders receiving Series A Preferred Stock will not receive cash in exchange for their shares—only shares of SeriesA Preferred Stock will be issued to such shareholders.Similarly, shareholders receiving cash in exchange for their shares will not receive shares of SeriesA Preferred Stock. Although the Series A Preferred Stock has limited voting rights,it has dividend and liquidation rights and preferences generally equal to or in excess of similar rights and preferences of our common stock and will participate equally with the common stock on a sale or change in control of the Company.See “Terms of the SeriesA Preferred Stock to be issued in the Reorganization” on page[INSERT PAGE NUMBER] for a detailed description of these features. This proxy statement provides you with detailed information about the proposed Reorganization.We encourage you to read this entire document carefully. The board of directors has determined that the Rule 13e-3 Transaction is fair to Regional’s unaffiliated shareholders and has approved the Plan.The transaction cannot be completed, however, unless the Plan is approved by the holders of two-thirds of the votes entitled to be cast on thePlan.Our current directors and executive officers beneficially own approximately 61.45% of our outstanding shares of common stock and have indicated that they intend to vote their shares in favor of the Plan. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the Reorganization or the transactions contemplated thereby or has determined if this proxy statement is truthful or complete.The SEC has not passed upon the fairness or merits of the Reorganization or the transactions contemplated thereby, nor upon the accuracy or adequacy of the information contained in this proxy statement.Any representation to the contrary is a criminal offense. The date of this proxy statement is October 15, 2007.We first mailed this proxy statement to our shareholders on or about October 15, 2007. TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 SPECIAL FACTORS 8 PURPOSE OF THE REORGANIZATION 8 ALTERNATIVES CONSIDERED 10 BACKGROUND OF THE REORGANIZATION 11 REASONS FOR THE REORGANIZATION 13 EFFECTS OF THE REORGANIZATION ON REGIONAL 15 EFFECTS OF THE REORGANIZATION ON SHAREHOLDERS GENERALLY 17 EFFECTS OF THE REORGANIZATION ON AFFILIATES 20 EFFECTS OF THE REORGANIZATION ON UNAFFILIATED SHAREHOLDERS 22 RECOMMENDATION OF THE BOARD OF DIRECTORS; FAIRNESS OF THE REORGANIZATION 23 DETERMINATION OF FAIRNESS BY INTERIM CORPORATION AND REGIONAL AFFILIATES 33 OPINION OF INDEPENDENT FINANCIAL ADVISOR 33 FEDERAL INCOME TAX CONSEQUENCES OF THE REORGANIZATION 44 PRO FORMA EFFECT OF THE REORGANIZATION 48 SELECTED PRO FORMA CONSOLIDATED FINANCIAL DATA (UNAUDITED) 48 QUESTIONS AND ANSWERS 50 INFORMATION REGARDING THE SPECIAL MEETING OF SHAREHOLDERS 53 TIME AND PLACE OF MEETING 53 RECORD DATE AND MAILING DATE 53 NUMBER OF SHARES OUTSTANDING 53 PROPOSALS TO BE CONSIDERED 53 DISSENTERS’
